Citation Nr: 1216925	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for pancreatic cancer, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to January 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned at a Board hearing conducted at the RO in July 2011.  A transcript of the hearing has been associated with the claims file.  

In January 2012, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Following the RO's last adjudication of the claim in a March 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  He did not submit a waiver of initial RO jurisdiction of this evidence.  See 38 C.F.R. §§ 20.800; 20.1304.  A remand is not required to afford RO review of this evidence because the Board is fully allowing the benefit sought on appeal.  As such, the Board can proceed with appellate review of the issue.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during the Veteran era, his exposure to herbicides is presumed.  

2.  The evidence of record is at least in a state of relative equipoise in showing that the Veteran's adenocarcinoma of the pancreas, first diagnosed in May 2010, is at least as likely as not due to or the result of his presumed exposure to Agent Orange during service in Vietnam.  

CONCLUSION OF LAW

The Veteran's adenocarcinoma of the pancreas is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for pancreatic cancer, which he maintains is due to Agent Orange exposure during service.  The Board finds, after careful consideration of the record, that the evidence is at least in a state of relative equipoise in showing that the Veteran has a diagnosis of pancreatic cancer due to Agent Orange exposure during service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Veteran's service records establish that he served in the Republic of Vietnam beginning from August 1968.  A veteran, such as the instant Veteran, who, served during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  Thus, here, the Veteran is presumed to have been exposed to Agent Orange during his active duty service in Vietnam.  The next question for consideration becomes whether the Veteran has a disability for which a positive association with herbicide exposure is presumed.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  VA's General Counsel has held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

Here, the post-service treatment records show that adenocarcinoma of the pancreas was diagnosed in May 2010 at a VA medical center.  Therefore, the Veteran has a current disability.  Pancreatic cancer, however, is not included in the list of disorders for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection may not be granted on a presumptive basis for pancreatic cancer. 

Nonetheless, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

In this case, the file contains opinions by five different medical professionals supporting the claim.  First, in July 2011, a private (non-VA) physician wrote that to the best of his knowledge there was no convincing data to indicated that there is not an association between Agent Orange exposure and pancreatic cancer.  In the associated treatment record, the physician acknowledged that this "is true, just as there are no convincing data that Agent Orange exposure is associated with pancreatic cancer."  

Second, in August 2011, a private physician wrote a letter summarizing the Veteran's history, including that he had none of the risk factors usually associated with pancreatic cancer, such as smoking or excessive alcohol use.  The physician then opined that given that the Veteran has none of the traditional risk factors for pancreatic cancer, it was his medical opinion that it is at least as likely as not that the cancer is a result of Agent Orange exposure during service.  

Third, a VA examination was performed in February 2012.  The VA examiner noted that a study of the Mortality of National Service Vietnam Veterans (Australia 1996) shows a 7.7 times greater risk of death from pancreatic cancer in Vietnam veterans.  He went on to explain that these Australian veterans were exposed to Agent Orange not unlike American Vietnam veterans, and Agent Orange is a known carcinogen.  Therefore, according to the VA examiner, it is as likely as not that the Veteran's pancreatic carcinoma was caused by Agent Orange exposure during his active duty service in Vietnam.  In further support of this opinion, the VA examiner noted that he reviewed the claims file.  In a March 2012 addendum, the same VA examiner reiterated his prior favorable opinion and noted that his conclusion was supported by the 1996 retrospective cohort study of Australian Vietnam Veterans of the Department of Veterans Affairs, Canberra.  

Fourth, a private physician wrote a statement in February 2012 supporting the Veteran's claim.  The physician started off by documenting the Veteran's course of treatment, including an operation in December 2011 removing the pancreas with distal subtotal pancreatectomy and splenectomy, and wedge excisional biopsy of the lesion in segment three of the liver.  The physician clarified that there were no findings at the time of the surgery or in the preoperative work up or evaluation that would indicate a specific cause.  The physician then opined that Agent Orange exposure or other herbicides certainly may be a risk factor in the etiology of the Veteran's pancreatic cancer although there is no absolute proof.  

Fifth, another private physician provided an extensive opinion in April 2012 supporting his conclusion that it is at least ninety percent probable that the Veteran's pancreatic cancer is due to his Agent Orange exposure.  

Finally, the private physician who wrote the supporting statement in August 2011, cited above, followed-up in April 2012 by commenting that he concurred with the April 2012 opinion of the private physician cited immediately above.  

These medical opinions are not uncontroverted by the other evidence of record.  For instance, the record before the Board also includes a July 1993 press release from the Institute of Medicine (IOM) identifying pancreatic cancer as a disease for which "[t]here is limited/suggestive evidence of no association between exposure to herbicides".  The study, however, is not specific this individual Veteran.  Further, the treatment records indicate that the Veteran is a former smoker, which the private physician in August 2011 identified as a risk factor for pancreatic cancer.  

Nonetheless, the Board finds that this record is at least in a state of relative equipoise in showing that the Veteran's adenocarcinoma of the pancreas, first diagnosed in May 2010, is at least as likely as not due to or the result of his presumed exposure to Agent Orange during service in Vietnam.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.



ORDER

Service connection for adenocarcinoma of the pancreas is granted.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


